 



Exhibit 10.41
THIRD SUPPLEMENTAL INDENTURE
(Senior Subordinated Debt Indenture)
     This THIRD SUPPLEMENTAL INDENTURE (this “Third Supplemental Indenture”) is
dated as of August 17, 2007 and executed by and between KB HOME, a Delaware
corporation (the “Issuer”), U.S. BANK NATIONAL ASSOCIATION, a national banking
association duly organized and existing under the laws of the United States of
America (successor in interest to SunTrust Bank), as trustee under the Indenture
referred to below (the “Trustee”), each of the Existing Guarantors (as defined
below) and KB HOME LONE STAR INC., a Texas corporation and an indirect
wholly-owned subsidiary of the Issuer (the “Additional Guarantor”).
W I T N E S S E T H:
     WHEREAS, the Issuer and the Trustee have heretofore executed and delivered
a Senior Subordinated Debt Indenture, dated as of November 19, 1996 (the
“Original Indenture”), providing for the issuance from time to time of the
Issuer’s Securities (as defined in the Original Indenture);
     WHEREAS, the Issuer, the Existing Guarantors (other than KB HOME Orlando
LLC, a Delaware limited liability company), KB HOME Lone Star LP, a Texas
limited partnership (“Lone Star LP”), and the Trustee have heretofore executed
and delivered a First Supplemental Indenture, dated as of December 18, 2003 (the
“First Supplemental Indenture”);
     WHEREAS, the Issuer, the Existing Guarantors, Lone Star LP and the Trustee
have heretofore executed and delivered a Second Supplemental Indenture, dated as
of May 1, 2006 (the “Second Supplemental Indenture”; the Original Indenture, as
amended and supplemented by the First Supplemental Indenture, the Second
Supplemental Indenture and this Third Supplemental Indenture is hereinafter
called the “Indenture”, which term shall include the form and terms of each
series of Securities established from time to time pursuant to Sections 2.1 and
2.3 of the Original Indenture);
     WHEREAS, pursuant to Article Two of the Original Indenture, the Issuer has
established the form and terms of the 2008 Notes and 2010 Notes (as such terms
are defined in the Indenture; the 2008 Notes and 2010 Notes are hereinafter
called, collectively, the “Senior Subordinated Notes”) pursuant to the Officers’
Certificates (as defined in Section 14.1 of the Indenture);
     WHEREAS, Lone Star LP, a Guarantor (as defined in the Indenture), merged
with and into the Additional Guarantor, with the Additional Guarantor as the
surviving entity;
     WHEREAS, concurrently with the execution and delivery of this Third
Supplemental Indenture, the Additional Guarantor is becoming a party to, and
guaranteeing the obligations of the Issuer under, that certain Revolving Loan
Agreement, dated as of November 22, 2005, as amended on October 10, 2006 and
December 12, 2006, between the Issuer, the banks party thereto, Bank of America,
N.A. as Administrative Agent, Citicorp North America, Inc. and JPMorgan Chase
Bank, N.A. as Co-Syndication Agents, Calyon New York Branch, Wachovia

 



--------------------------------------------------------------------------------



 



Bank, N.A., Barclays Bank plc and The Royal Bank of Scotland plc as
Co-Documentation Agents and Banc of America Securities LLC and Citigroup Global
Markets Inc. as Joint Lead Arrangers and Joint Book Managers;
     WHEREAS, pursuant to Section 14.16 of the Indenture, the Issuer, the
Existing Guarantors and the Additional Guarantor wish to amend and supplement
the Indenture to provide for the Additional Guarantor to become a Guarantor
under the Indenture and to guaranty the obligations of the Issuer under the
Senior Subordinated Notes and under the Indenture, and otherwise to modify the
Indenture on the terms set forth in this Third Supplemental Indenture; and
     WHEREAS, the Issuer has instructed the Trustee to execute and deliver this
Third Supplemental Indenture pursuant to Section 8.1 of the Indenture, and all
requirements necessary to make this Third Supplemental Indenture a valid
instrument in accordance with its terms have been performed and the execution
and delivery of this Third Supplemental Indenture have been duly authorized in
all respects by the Issuer, each of the Existing Guarantors and the Additional
Guarantor.
     NOW, THEREFORE, for and in consideration of the premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Issuer, the Existing Guarantors, the Additional Guarantor and
the Trustee mutually covenant and agree for the equal and proportionate benefit
of the Holders (as defined in the Indenture) from time to time of the Senior
Subordinated Notes as follows:
ARTICLE ONE
DEFINITIONS
     SECTION 1.1 Definitions.
          (a) Terms used herein and not defined herein have the respective
meanings ascribed to such terms in the Indenture.
          (b) As used in this Third Supplemental Indenture, the terms
“Additional Guarantor,” “First Supplemental Indenture,” “Second Supplemental
Indenture,” “Original Indenture,” “Third Supplemental Indenture” and “Lone Star
LP” have the meanings specified in the recitals hereto and in the paragraph
preceding such recitals; and the term “Existing Guarantors” means the Guarantors
(other than Lone Star LP) which signed the First Supplemental Indenture or the
Second Supplemental Indenture, as applicable.
ARTICLE TWO
GUARANTY AND RELATED PROVISIONS
     SECTION 2.1 Guaranty. The Additional Guarantor and the Existing Guarantors
shall execute and deliver to the Trustee a Guaranty in the form specified in
Section 14.14 of the Indenture for each series of Senior Subordinated Notes
outstanding, each such Guaranty to be

- 2 -



--------------------------------------------------------------------------------



 



held by the Trustee on behalf of the Holders of each respective series of Senior
Subordinated Notes.
     SECTION 2.2 Effect of Guaranties. The parties hereto covenant and agree
that, from and after the date of this Third Supplemental Indenture:
          (a) the Additional Guarantor shall be a Guarantor under the First
Supplemental Indenture and the Second Supplemental Indenture as if the
Additional Guarantor were an original signatory to each such document and an
original Guarantor named therein;
          (b) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor shall be a Guarantor under the Indenture with respect
to all of the Senior Subordinated Notes on and subject to the terms and
provisions of the Indenture (including, without limitation, the terms and
provisions of the Officers’ Certificates);
          (c) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor agrees that each of the First Supplemental Indenture
and the Second Supplemental Indenture constitutes a valid and binding obligation
of the Additional Guarantor, enforceable against the Additional Guarantor in
accordance with its terms; and
          (d) without limitation to the other provisions of this Section 2.2,
the Additional Guarantor agrees to perform and to comply with all of the
covenants and agreements of a Guarantor in the First Supplemental Indenture and
the Second Supplemental Indenture as if the Additional Guarantor were an
original signatory thereto and an original Guarantor named therein.
ARTICLE THREE
MISCELLANEOUS
     SECTION 3.1 Ratification of Indenture; Third Supplemental Indenture Part of
Indenture. Except as expressly amended and supplemented hereby, the Original
Indenture, as amended and supplemented by the First Supplemental Indenture and
the Second Supplemental Indenture is in all respects ratified and confirmed and
all the terms, conditions and provisions thereof shall remain in full force and
effect. This Third Supplemental Indenture shall form a part of the Indenture for
all purposes.
     SECTION 3.2 Acceptance by Trustee. Subject to Section 3.3 hereof, the
Trustee hereby accepts this Third Supplemental Indenture and agrees to perform
the same upon the terms and conditions set forth in the Original Indenture, as
amended and supplemented by the First Supplemental Indenture and the Second
Supplemental Indenture.
     SECTION 3.3 Concerning the Trustee. The rights and duties of the Trustee
shall be determined by the express provisions of the Indenture and except as
expressly set forth in this Third Supplemental Indenture, nothing in this Third
Supplemental Indenture shall in any way modify or otherwise affect the Trustee’s
rights and duties thereunder. The Trustee makes no representation or warranty as
to the validity or sufficiency of this Third Supplemental Indenture,

- 3 -



--------------------------------------------------------------------------------



 



except insofar as relates to the validity hereof with respect to the Trustee,
and shall not be liable in connection therewith.
     SECTION 3.4 New York Law to Govern. This Third Supplemental Indenture shall
be deemed to be a contract under the laws of the State of New York, and for all
purposes shall be governed by and construed in accordance with the laws of such
State.
     SECTION 3.5 Separability. In case any one or more of the provisions
contained in this Third Supplemental Indenture shall for any reason be held to
be invalid, illegal or unenforceable in any respect, such invalidity, illegality
or unenforceability shall not affect any other provisions of this Third
Supplemental Indenture, but this Third Supplemental Indenture shall be construed
as if such invalid, illegal or unenforceable provision had never been contained
herein.
     SECTION 3.6 Counterparts. This Third Supplemental Indenture may be executed
in any number of counterparts each of which shall be an original; but such
counterparts shall together constitute but one and the same instrument.
     SECTION 3.7 Effect of Headings. The Article and Section headings herein are
for convenience only and shall not affect the construction hereof.
[Signature Page Follows]

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Supplemental
Indenture to be duly executed, and their respective seals to be hereunto
affixed, all as of the day and year first above written.

              “Issuer”:   KB HOME    
 
           
 
  By:   /s/ Kelly Masuda
 
Kelly Masuda    
 
      Senior Vice President, Treasurer    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Assistant Corporate Secretary
           
 
            “Existing Guarantors”:   KB HOME PHOENIX INC., an Arizona
corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



                  KB HOME COASTAL INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
                KB HOME SOUTH BAY INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



                  KB HOME GREATER LOS ANGELES INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
                KB HOME COLORADO INC., a Colorado corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



                  KB HOME NEVADA INC., a Nevada corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
                KB HOME ORLANDO LLC, a Delaware limited liability
company    
 
           
 
  By:   KB HOME FLORIDA LLC, a Delaware limited
liability company,    
 
      Its sole member    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



                  KB HOME SACRAMENTO INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           
 
            “Additional Guarantor”:   KB HOME LONE STAR INC., a Texas
corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President, Chief Financial Officer and    
 
      Assistant Secretary    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Tony Richelieu
 
Tony Richelieu
           
Secretary
           

 



--------------------------------------------------------------------------------



 



              “Trustee”:   U.S. BANK NATIONAL ASSOCIATION, as Trustee    
 
           
 
  By:   /s/ Muriel Shaw
 
Name: Muriel Shaw    
 
      Title: Assistant Vice President    
 
           
[SEAL]
           
 
           
Attest:
           
 
           
/s/ Felicia H. Powell
 
Name: Felicia H. Powell
           
Title: Assistant Vice President
           

 



--------------------------------------------------------------------------------



 



August 17, 2007
GUARANTY
     For value received, each of the undersigned (the “Guarantors”) hereby
absolutely and unconditionally guaranties, jointly and severally, to each Holder
of any of the Issuer’s 85/8% Senior Subordinated Notes due 2008 (the “Subject
Notes”) and to the Trustee on behalf of each such Holder prompt payment when
due, whether at stated maturity, upon acceleration, upon repurchase at the
option of the Holder, upon redemption at the option of the Issuer or otherwise,
and at all times thereafter, of the principal of and premium, if any, and
interest on any of the Subject Notes and of any and all other existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Issuer to the Holders of the Subject Notes arising under the
Senior Subordinated Debt Indenture dated as of November 19, 1996, as amended and
supplemented by the First Supplemental Indenture dated as of December 18, 2003,
by the Second Supplemental Indenture dated as of May 1, 2006, and by the Third
Supplemental Indenture dated as of the date hereof, between the Issuer, U.S.
Bank National Association, as successor trustee, and the guarantors party
thereto (such Indenture, as so amended and supplemented and as the same may be
further amended or supplemented from time to time, the “Indenture”) or the
Subject Notes (collectively, the “Guarantied Obligations”) in accordance with,
and subject to, the terms set forth in Article Fourteen of the Indenture. All
capitalized terms used in this Guaranty which are defined in the Indenture shall
have the meaning assigned to them in the Indenture.
     Each Guarantor and, by its acceptance and ownership of a Subject Note and
by its acceptance of any benefits under this Guaranty, each Holder of a Subject
Note hereby confirms that it is the intention of all parties that the
obligations of the Guarantors under their Guaranties shall not constitute a
fraudulent conveyance or fraudulent transfer under any applicable fraudulent
conveyance, fraudulent transfer, bankruptcy, insolvency or other similar law of
any applicable jurisdiction. To effectuate the foregoing, each Holder of Subject
Notes, by its acceptance and ownership of Subject Notes and by its acceptance of
any benefits under this Guaranty, and each Guarantor hereby agrees that the
obligations of such Guarantor under its Guaranty are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent conveyance or fraudulent transfer
under applicable law. Subject to the preceding limitation, the obligations of
each Guarantor under its Guaranty constitute a guaranty of payment in full when
due and not merely a guaranty of collectability.
     The obligations of each Guarantor to the Holders of Subject Notes and to
the Trustee pursuant to its Guaranty and the Indenture are expressly set forth
in Article Fourteen of the Indenture, and reference is hereby made to such
Indenture for the precise terms thereof.
     This instrument shall be governed by and construed in accordance with the
laws of the State of New York.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused this instrument to be
executed by their respective duly authorized signatories.

                  KB HOME Lone Star Inc., a Texas corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President, Chief Financial Officer and Assistant Secretary    
 
                KB HOME ORLANDO LLC, a Delaware limited liability
company    
 
           
 
  By:   KB HOME FLORIDA LLC, a Delaware limited liability company,    
 
      Its sole member    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME PHOENIX INC., an Arizona corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME COASTAL INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  KB HOME SACRAMENTO INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME SOUTH BAY INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME GREATER LOS ANGELES INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME COLORADO INC., a Colorado corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME NEVADA INC., a Nevada corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



August 17, 2007
GUARANTY
     For value received, each of the undersigned (the “Guarantors”) hereby
absolutely and unconditionally guaranties, jointly and severally, to each Holder
of any of the Issuer’s 73/4% Senior Subordinated Notes due 2010 (the “Subject
Notes”) and to the Trustee on behalf of each such Holder prompt payment when
due, whether at stated maturity, upon acceleration, upon repurchase at the
option of the Holder, upon redemption at the option of the Issuer or otherwise,
and at all times thereafter, of the principal of and premium, if any, and
interest on any of the Subject Notes and of any and all other existing and
future indebtedness and liabilities of every kind, nature and character, direct
or indirect, absolute or contingent, liquidated or unliquidated, voluntary or
involuntary, of the Issuer to the Holders of the Subject Notes arising under the
Senior Subordinated Debt Indenture dated as of November 19, 1996, as amended and
supplemented by the First Supplemental Indenture dated as of December 18, 2003,
by the Second Supplemental Indenture dated as of May 1, 2006, and by the Third
Supplemental Indenture dated as of the date hereof, between the Issuer, U.S.
Bank National Association, as successor trustee, and the guarantors party
thereto (such Indenture, as so amended and supplemented and as the same may be
further amended or supplemented from time to time, the “Indenture”) or the
Subject Notes (collectively, the “Guarantied Obligations”) in accordance with,
and subject to, the terms set forth in Article Fourteen of the Indenture. All
capitalized terms used in this Guaranty which are defined in the Indenture shall
have the meaning assigned to them in the Indenture.
     Each Guarantor and, by its acceptance and ownership of a Subject Note and
by its acceptance of any benefits under this Guaranty, each Holder of a Subject
Note hereby confirms that it is the intention of all parties that the
obligations of the Guarantors under their Guaranties shall not constitute a
fraudulent conveyance or fraudulent transfer under any applicable fraudulent
conveyance, fraudulent transfer, bankruptcy, insolvency or other similar law of
any applicable jurisdiction. To effectuate the foregoing, each Holder of Subject
Notes, by its acceptance and ownership of Subject Notes and by its acceptance of
any benefits under this Guaranty, and each Guarantor hereby agrees that the
obligations of such Guarantor under its Guaranty are limited to the maximum
amount as will, after giving effect to all other contingent and fixed
liabilities of such Guarantor, result in the obligations of such Guarantor under
its Guaranty not constituting a fraudulent conveyance or fraudulent transfer
under applicable law. Subject to the preceding limitation, the obligations of
each Guarantor under its Guaranty constitute a guaranty of payment in full when
due and not merely a guaranty of collectability.
     The obligations of each Guarantor to the Holders of Subject Notes and to
the Trustee pursuant to its Guaranty and the Indenture are expressly set forth
in Article Fourteen of the Indenture, and reference is hereby made to such
Indenture for the precise terms thereof.
     This instrument shall be governed by and construed in accordance with the
laws of the State of New York.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
by their respective duly authorized signatories.

                  KB HOME Lone Star Inc., a Texas corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President, Chief Financial Officer and    
 
      Assistant Secretary    
 
                KB HOME ORLANDO LLC, a Delaware limited liability company    
 
           
 
  By:   KB HOME FLORIDA LLC, a Delaware limited liability company,    
 
      Its sole member    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME PHOENIX INC., an Arizona corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME COASTAL INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    

 



--------------------------------------------------------------------------------



 



                  KB HOME SACRAMENTO INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME SOUTH BAY INC., a California corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President         KB HOME GREATER LOS ANGELES INC., a California
corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME COLORADO INC., a Colorado corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    
 
                KB HOME NEVADA INC., a Nevada corporation    
 
           
 
  By:   /s/ William R. Hollinger
 
William R. Hollinger    
 
      Vice President    

 